Citation Nr: 0504701	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  04-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Whether the rating decisions of July 1946, April 1947, 
and August 1953, were clearly and unmistakably erroneous 
(CUE) in not granting separate compensable evaluations for 
disabilities of the left hand and wrist.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to July 
1946.  The veteran died during the latter part of 1978.  The 
appellant is the veteran's widowed spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  Evidence submitted since a January 1980 Board decision 
which denied service connection for the cause of death of the 
veteran, was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for the cause of the 
veteran's death.  

2.  A disability incurred in or aggravated by service neither 
caused death nor did it contribute substantially or 
materially to the cause of death. 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.310, 3.312 (2004). 
3. The veteran was not in receipt of, or entitled to receive, 
compensation for any service-connected disability that was 
rated totally disabling for a period of at least five years 
from the date of his discharge from active duty.

4. At the time of his death, the veteran was rated totally 
(100 percent) disabled based on service-connected below the 
knee amputation of the left leg with loss of use of left hand 
secondary to the shell fragment wound, effective August 1973.

5. At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service- 
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding his death.


CONCLUSIONS OF LAW

1.  Evidence received since the final January 1980 
determination wherein the Board denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death is new and material, and the appellant's 
claim for that benefit is reopened. 38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 20.1103 (2004).

2.  Rating decisions dated in July 1946, April 1947, and 
August 1953, were subsumed by a February 1954 Board decision, 
and the Board does not have jurisdiction over these rating 
decisions.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.102, 3.104, 3.105(a), 3.159, 20.1104, 20.1400 (2004). 

3.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2004); See Sabonis v. Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of the Claim of Service Connection 
for the Cause of Death of the Veteran

VA's Duty to Notify and Assist

The appellant argues that she has submitted new and material 
evidence that is sufficient to warrant the reopening of her 
claim of service connection for the cause of death of the 
veteran, last denied by Board decision dated in January 1980.  

Prior to proceeding with an examination of the claim, the 
Board must first determine whether the appellant has been 
apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).

As noted above, the VCAA provides that VA shall apprise the 
claimant of what evidence would substantiate the claim for 
benefits and further allocate the responsibility for 
obtaining such evidence.  The VCAA further provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

Because the claim is presently reopened, further notification 
or development of the claim as it pertains to new and 
material evidence is not warranted.  As to the issue of the 
cause of death of the veteran, i.e., the specific matter 
under consideration in the reopened claim, the record 
indicates that shortly after her claim was received in July 
2002, the appellant was advised by letter dated in September 
2002 of what evidence would substantiate the claim.  She was 
specifically informed that evidence towards substantiating 
the claim would be evidence indicating the occurrence of the 
death of the veteran; evidence of an injury or disease 
occurring in service; and evidence indicating a relationship 
between the two previous factors.  She was also advised that 
she should forward all pertinent medical evidence, and that 
if she was aware of its existence, VA would request it.  In 
direct response to this advisement, the appellant through her 
representative forwarded additional medical evidence by 
letter dated in December 2002.  Rating decisions dated in 
November 2002, and subsequently to the appellant's submission 
of additional evidence in August 2003, denied the claim.  

Thus, as in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
VA has complied with the provisions of the VCAA, as required 
by 38 U.S.C. § 5103(a), and provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
(i.e., that of the RO) information as to substantiation of a 
claim for VA benefits; specifically, that which would (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims.  

The Merits of the Claim to Reopen

As noted, the appellant seeks to reopen a claim of service 
connection for the cause of death of the veteran, last denied 
by the Board in January 1980.  Having carefully considered 
the evidence of record in light of the applicable law, the 
Board finds that while sufficient evidence to reopen the 
claim has been obtained, the preponderance of the evidence on 
the reopened claim is against an award of benefits and the 
claim will be denied.  

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim. 38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 20.1105 (2004).


A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. Id. at 1363.

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed after August 29, 2001, new and material evidence is 
defined as "existing evidence not previously submitted to 
agency decision-makers that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim."  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise the 
possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim. 
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above); Shockley v. 
West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 Vet. App. 
273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the CAFC decision in Hodge.

The record indicates that in its January 1980 decision, the 
Board denied service connection for the cause of the 
veteran's death.  The Board denied the appellant's claim on 
the basis that there was no competent medical evidence of 
record to demonstrate a chronic cardiovascular disability 
during the veteran's military service or until many years 
post-discharge. The Board further held that there was no 
conclusive medical evidence that a person, such as the 
veteran, with a unilateral amputation below the knee was any 
more prone to the development of coronary atherosclerosis 
than one without such amputation.  Finally, the Board 
concluded that the medical evidence did not show that the 
service-connected disabilities were involved as a causative 
factor in the veteran's death.


Of record at the time of the January 1980 decision, the 
veteran's service medical records, while containing some 
elevated blood pressure readings at the time the veteran was 
hospitalized in 1944 for multiple injuries from shell 
fragment wounds, were negative for diagnoses of 
cardiovascular disease.  

Blood pressure readings upon VA examination in March 1947 and 
April 1949 were 116/74 and 140/76, respectively.  The 
veteran's cardiovascular system was found to be normal.  The 
examinations were negative for diagnoses of hypertension or 
coronary artery disease.  

VA examinations dated in August 1950, August 1973, September 
1973, November 1973, and May 1978, did not evaluate the 
veteran's cardiovascular system.  Private medical records 
from C.P.C., M.D., received in March 1949 and a June 1978 
Certificate of Medical Feasibility were also silent for 
diagnoses of a heart condition.  

The veteran's blood pressure contained in documents submitted 
as medical history showed readings ranging from 120/60 to 
158/80 between April 1974 and January 1978.  Records from the 
Federal Center Health Unit, where the veteran was employed, 
noted blood pressure readings ranging from 120/80 to 140/90.  
An EKG dated in 1975 was normal.

Records from the Community Hospital Association of Battle 
Creek reveal the veteran was admitted in late 1978 for 
complaints of chest pain and shortness of breath.  His blood 
pressure upon admission was 120/80.  Examiners noted the 
veteran expired on the day of admission from an acute 
anterior myocardial infarction.

Evidence submitted subsequently to the January 1980 Board 
decision includes a  November 2002 memorandum authored by 
A.M.G., M.D., which indicated that it was conceivable that 
the veteran was unable to engage in significant physical 
activity given his disabilities.  She concluded that the only 
identifiable risk factor for coronary heart disease in the 
veteran's case was inactivity; therefore, it was likely that 
the veteran's service-connected conditions resulted in long-
term physical inactivity increasing his risk for a cardiac 
event and subsequently causing his death.

An April 2004 VA medical opinion indicated that unilateral 
below the knee amputation was not likely associated with 
cardiovascular disease.  The examiner further stated that the 
veteran's service medical records did not reveal hypertension 
that began in service or a cardiovascular condition caused by 
below the knee amputation or other service-connected 
conditions.

As noted, in its January 1980 decision the Board noted the 
lack of evidence showing conclusive medical evidence that a 
person with a unilateral amputation below the knee was any 
more prone to the development of coronary atherosclerosis 
than one without such amputation and that the service-
connected disabilities played any part in the veteran's 
death.  The "new" evidence of record contains an opinion 
that the veteran's service-connected disabilities resulted in 
long-term physical inactivity increasing his risk for a 
cardiac event and subsequently causing his death. 

The "new" evidence was not previously of record and when 
considered by itself or with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the appellant's claim.  The evidence is not considered 
cumulative and redundant of the evidence of record at the 
time of the final January 1980 Board decision. Therefore, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is reopened. See 38 C.F.R. 
§ 3.156(a).  

Having reopened the appellant's claim does not end the 
Board's inquiry.  Rather, while the appellant's assertions 
are presumed credible for the limited purpose of ascertaining 
whether new and material evidence has been received, the 
presumption of credibility does not extend beyond this 
predicate determination.  See generally Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

The law as to service connection for the cause of death of a 
veteran provides that when a veteran dies from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse.  38 U.S.C.A. § 1310.  The law provides that service 
connection may be granted for disabilities resulting from a 
disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
chronic diseases specified by statute may be presumed to have 
been incurred in service if manifest within a certain 
prescribed time following service separation, usually to a 
degree of 10 percent within the first post-service year.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. 
§ 3.159(a). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  Medical 
evidence is required to establish a causal connection between 
service or a disability of service origin and the veteran's 
death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The factual record indicates that at the time of his death, 
the veteran was in receipt of service connection for: 
amputation, below knee, left leg with loss of use of left 
hand secondary to the shell fragment wound, 100% from August 
1973; amputation of the left leg below the knee, 40% from 
March 18, 1947 to August 9, 1973; residuals of a shell 
fragment wound, left forearm and hand, 40% from March 18, 
1947 to August 9, 1973; shell fragment wound of the right arm 
and hand, 30% from March 1947; traumatic loss of the left 
testicle, secondary to the shell fragment wound, 10% from 
March 1947; and scars, superficial, right eye, right knee, 
right calf, and face, noncompensable from March 1947.  His 
combined rating was 80% from March 18, 1947, and 100% from 
August 10, 1973.

The death certificate indicates that the veteran died in the 
latter part of 1978 at the age of 55.  The immediate cause of 
death was acute myocardial infarction. There were no 
underlying causes listed or any other significant condition 
contributing to the death but not resulting in the underlying 
cause.  An autopsy was not performed.  

The appellant contends that the veteran's death was related 
to his service-connected disabilities.  As noted above, the 
appellant submitted a November 2002 memo from Dr. A.M.G., who 
opined that it was conceivable that the veteran was unable to 
engage in significant physical activity given his service-
connected disabilities.  She noted that the medical records 
provided to her did not contain data to suggest that the 
veteran had cardiac risk factors, to include hypertension, 
diabetes mellitus, hyperlipidemia, family history, or tobacco 
use.

Dr. A.M.G. concluded that the only identifiable risk factor 
for coronary heart disease in the veteran's case was 
inactivity, and therefore, it was more likely than not that 
the veteran's service-connected conditions resulted in long-
term physical inactivity increasing his risk for a cardiac 
event and subsequently causing his death.

However, as noted above, the veteran's service medical 
records while noting elevated blood pressure readings during 
the veteran's hospitalization for multiple shell fragment 
wounds in 1944, were devoid of any complaints or diagnoses of 
a heart condition.  Shortly after service, blood pressure 
readings upon VA examination in March 1947 and April 1949 
were 116/74 and 140/76 respectively.  On both examinations, 
the veteran's cardiovascular system was found to be normal.  
These examinations were negative for any diagnoses of 
hypertension or coronary artery disease.  

VA examinations dated in August 1950, August 1973, September 
1973, November 1973, and May 1978, did not evaluate the 
veteran's cardiovascular system.  Private medical records 
from C.P.C., M.D., received in March 1949 and a June 1978 
Certificate of Medical Feasibility were also silent for 
diagnoses of a heart condition.  

The veteran's blood pressure contained in documents submitted 
as medical history contained readings ranging from 120/60 to 
158/80 between April 1974 and January 1978.  Records from the 
Federal Center Health Unit, where the veteran was employed, 
note blood pressure readings ranging from 120/80 to 140/90.  
An electrocardiograph dated in 1975 was normal.  

All of these records were silent for any diagnoses of a heart 
condition, or such a disorder attributable to the veteran's 
period of active duty service or shell fragment wounds 
sustained in service.  Records from the Community Hospital 
Association of Battle Creek reveal the veteran was admitted 
in November 1978 for complaints of chest pain and shortness 
of breath.  His blood pressure upon admission was 120/80.  
Examiners noted the veteran expired on the day of admission 
from an acute anterior myocardial infarction.

The record also contains an April 2004 VA medical opinion, 
which was generated  after a review of the veteran's claims 
file, to include service and post-service medical records.  
The opinion was generated after a review of the claims folder 
in this case, and reflects that a unilateral below the knee 
amputation was not likely associated with cardiovascular 
disease.  The examiner further stated that the veteran's 
service medical records did not reveal hypertension that 
began in service or a cardiovascular condition caused by 
below the knee amputation or other service-connected 
conditions.

Considering the evidence of record summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the appellant's claim for service connection for 
the cause of the veteran's death must be denied.  While Dr. 
A.M.G. opined it was "conceivable" that the service-
connected disabilities caused physical inactivity, and thus, 
causing his death, the Board finds this opinion of little 
probative value, as it merely states a possibility of the 
relevant connection, and was rendered many years after the 
veteran's death.  Guerieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board). 

The law has recognized in this regard that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  It has been observed that  statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  

The November 2002 opinion of a "conceiveable" connection is 
too speculative as to the cause of the veteran's death.  
Medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions. 
See Miller v. West, 11 Vet. App. 345, 348 (1998).  The 
physician indicated that based on a review of records 
provided, it was conceivable that the veteran was unable to 
engage in physical activity due to his service-connected 
disabilities. (Emphasis added.)  This led to the hypothesis 
that as physical inactivity was the veteran's only 
identifiable risk factor for coronary artery disease, it 
followed that this inactivity increased his risk of a cardiac 
event and caused his death.  

Critically, Dr. A.M.G. conceded that the medical evidence 
provided contained no data to suggest the veteran had other 
cardiac risk factors, to include hypertension.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that physical inactivity from 
service-connected disabilities conceivably shared in 
producing death as Dr. AMG suggests, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

Apart from Dr. A.M.G.'s speculative opinion, there is no 
evidence of record, other than the contentions of the 
appellant, that the veteran's death was related to his 
service-connected disabilities.  As the appellant is a 
layperson she is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause. Espiritu at 
494; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Finally, the April 2004 VA medical opinion indicated that 
unilateral below the knee amputation was not likely 
associated with cardiovascular disease.  The examiner further 
stated that the veteran's service medical records did not 
reveal hypertension that began in service or a cardiovascular 
condition caused by below the knee amputation or other 
service-connected conditions.

Accordingly, the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.


Clear and Unmistakable Error (CUE) 

The appellant challenges rating decisions of July 1946, April 
1947 and August 1953 on the grounds of clear and unmistakable 
error.  Having carefully reviewed the appellant's contentions 
in light of the applicable law and the record, the Board has 
concluded that it is without jurisdiction to decide the 
appellant's claim.

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error. See 38 C.F.R. § 3.105(a) 
(2001); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).  Relevant to the appellant's claim, the essence of a 
claim of clear and unmistakable error is that it is a 
collateral attack on an otherwise final rating decision by a 
VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 1527 
(Fed. Cir. 1994). 

It has been held that when the Board affirms a decision of 
the RO, that decision is subsumed by the final appellate 
decision. The RO decision that has been affirmed by the Board 
becomes "part and parcel" of the final Board decision. See 38 
C.F.R. 
§ 20.1104; Smith v. Brown, 35 F. 3d 1516 (Fed.Cir. 1994); 
Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 
Vet. App. 430 (1993 (when a determination of the AOJ is 
affirmed by the BVA, the determination is subsumed by the 
final appellate decision); See also VAOPGCPREC 14-95. Thus, 
an appellant may not properly raise a claim of CUE with 
respect to a RO decision that was the subject of a notice of 
disagreement leading to a Board decision.  The Board decision 
of February 1954 subsumed the rating decisions of July 1946, 
April 1947 and August 1953.  Olson, supra; Manning v. 
Principi, 16 Vet. App. 534, 540-41 (2002).  

Should the appellant desire to seek review of the Board's 
February 1954 decision, she must do so by filing a motion 
with the Board, using correct procedure.

The appellant's claim that rating decisions of July 1946, 
April 1947, and August 1953, were clearly and unmistakably 
erroneous in not granting separate compensable evaluations 
for disabilities of the left hand and wrist, is therefore 
dismissed for lack of jurisdiction.

Considering the nature of this case, which involves a 
determination of whether CUE was present in prior final 
rating decisions, the Board holds that the provisions of the 
VCAA are inapplicable to the instant claim. Livesay v. 
Principi, 15 Vet. App. 165 (2001) (holding that a litigant 
alleging CUE is not pursuing a claim for benefits pursuant to 
part II or III, but rather is collaterally attacking a final 
decision, pursuant to section 5109A of part IV or section 
7111 of part V of title 38).   Therefore, the Board will 
proceed with consideration of the appellant's appeal.


Entitlement to Dependency and Indemnity Compensation

The appellant also seeks VA dependency and indemnity 
compensation benefits (DIC), which may be awarded to a 
surviving spouse upon the service-connected death of a 
veteran. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2004).  

In pertinent part, however, 38 U.S.C.A. § 1318 also 
authorizes the payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service-connected, provided that the veteran was in receipt 
of or "entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least five years from the date of his 
discharge or release from active duty, or for 10 or more 
years immediately preceding his death. This statute was 
implemented by VA at 38 C.F.R. § 3.22.

Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the 
Court interpreted 
38 C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period. The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.
 
Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death. See 65 Fed. Reg. 
3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22. The final 
regulation established an interpretive rule reflecting VA's 
conclusion that 
38 U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his or her lifetime, 
established a right to receive total service- connected 
disability compensation from VA for the period required by 
that statute, or would have established such a right if not 
for clear and unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106 (2004), does 
permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106. The 
Federal Circuit concluded that the revised 38 C.F.R. § 3.22 
was inconsistent with 38 C.F.R. § 20.1106, which interprets a 
virtually identical veterans benefit statute, 38 C.F.R. § 
1311(a)(2), and that VA failed to explain its rationale for 
interpreting these virtually identical statutes (38 U.S.C.A. 
§ 1311 and 38 U.S.C.A. § 1318) in conflicting ways. The 
Federal Circuit remanded the case, and directed VA to stay 
all proceedings involving claims for DIC benefits under 38 
U.S.C.A. § 1318 where the outcome is dependent on 38 C.F.R. § 
3.22, pending the conclusion of expedited VA rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2). See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318. The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening: "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318. Therefore, the 
only possible ways of prevailing on a claim for benefits 
under 
38 U.S.C.A. § 1318 are: (1) to meet the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) to show that such requirements would have been 
met, but for clear and unmistakable error in a previous 
decision. Neither is present in this matter, and the appeal 
will therefore be denied.

As a preliminary matter and as noted previously, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  It has also 
been held that, in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of legal 
merit under the law. See Sabonis v. Brown, 6 Vet. App. 426 
(1994).   The Court has also held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter. 

Applicable law is dispositive of this matter per Sabonis. 
However, the Board also notes that in the August 2003 rating 
decision and the October 2004 statement of the case, the RO 
advised the appellant of the law applicable to her claim, and 
notified her as to the denial of the claim as a matter of 
law.

As to the merits of the claim, the record indicates that the 
veteran was discharged from active service in July 1946.  In 
a July 1946 rating decision, service connection was awarded 
for: amputation of the left leg, proximal third, with 
suitable prosthesis; injury to the ulnar nerve of the left 
arm; limitation of motion of the left wrist; gun shot wounds 
to the jaw and above and below the eye; injury to the right 
radial nerve; gun shot wounds to the right upper arm, left 
forearm, and scrotum; and loss of testicle.  He was assigned 
a 100% convalescent rating from July 13, 1946. 
Thereafter, separate service-connected disability ratings 
were effective, evaluated from March 17, 1947 as follows: 40 
percent for amputation of the left leg, middle third, 
secondary to the gun shot wound, satisfactory prosthesis; 40 
percent for unfavorable ankylosis of the left wrist, analogy 
for scars of the left arm and forearm, fracture of the left 
ulna and a semilunar injury, and neuritis of the left ulnar 
nerve; 30 percent for shell fragment wound scars of the right 
arm and hand, and an injury to the right radial nerve; 10 
percent for a shell fragment wound scar of the scrotum and 
traumatic loss of testicle; and a noncompensable evaluation 
for superficial scars of the right thigh, right knee, right 
calf, and face.  His combined evaluation as of March 1947 was 
80%.  

A claim for a total disability rating based on individual 
unemployability (TDIU) and additional special monthly 
compensation  for anatomical loss of use of the left testicle 
was denied in an August 1953 rating decision.  The Board 
affirmed the denials in a February 1954 decision, as well as 
for increased ratings for the service-connected disabilities.

The 80% rating was in effect until August 1973, when the 
veteran sought an increased rating.  In a November 1973 
rating decision, the veteran was awarded a 100% rating for 
amputation of the left leg below the knee, with loss of use 
of the left hand secondary to shell fragment wounds.

In November 1978, the veteran died from an acute myocardial 
infarction. During his lifetime, the veteran did not file 
for, or receive an award of service connection for any other 
disabilities, including the terminal disorder.

The requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met. The veteran was not: (1) in 
receipt of compensation at the 100 percent rate due to 
service-connected disability for a period of at least five 
years immediately after his discharge from active service, or 
for 10 or more years prior to his death; or (2) would have 
been in receipt of such compensation in either case, but for 
clear and unmistakable error in a prior decision, which has 
not been established here.  

First, the veteran plainly did not meet the durational 
requirement for a total disability rating in existence during 
his lifetime under 38 U.S.C.A. § 1318, in that he was not 
rated at 100 percent for at least the first five years after 
his discharge from service, and he was also not rated totally 
disabled for at least the last 10 years of his life. 

The remaining issue, then, is whether either of the 
aforementioned duration requirements for a total rating so as 
to satisfy 38 U.S.C.A. § 1318 would have been met, but for 
clear and unmistakable error in a previous decision.  As is 
noted above, the appellant has not successfully pleaded clear 
and unmistakable error in any of the prior rating decisions, 
such that would have entitled the veteran to a total rating.    

As noted above, where the law and not the evidence is 
dispositive in a case, entitlement to the VA benefits sought 
must be denied due to the absence of legal merit. See Sabonis 
v. Brown, 6 Vet. App. 426, (1994). Accordingly, as the 
veteran was not entitled to receive 100 percent disability 
for either at least five years after his departure from 
active service or for at least the 10 years prior to his 
death, the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to military service, and 
that she is entitled to the benefits she seeks.  However, 
while the Board has carefully reviewed the record in depth, 
it has been unable to identify bases upon which any of the 
claims may be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The appeal is therefore denied.


ORDER

New and material evidence having been submitted, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is reopened, and to this 
extent the appeal is granted.

Entitlement to service connection for the cause of the 
veteran's death is denied.

The appellant's claim that rating decisions of July 1946, 
April 1947, and August 1953, were clearly and unmistakably 
erroneous in not granting separate compensable evaluations 
for disabilities of the left hand and wrist, is dismissed for 
lack of jurisdiction.

Entitlement to Dependency and Indemnity Compensation benefits 
is denied.



	                        
____________________________________________
	VITO A CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


